Exhibit 10.3

EXECUTION VERSION

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE AGENT OR ANY OTHER PARTY HEREUNDER IS SUBJECT TO THE LIMITATIONS
AND PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT DATED AS OF APRIL 15,
2016 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “INTERCREDITOR AGREEMENT”), AMONG WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS PARI PASSU COLLATERAL AGENT, WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS REVOLVING CREDIT AGREEMENT AGENT, AND WILMINGTON SAVINGS FUND
SOCIETY, AS TERM LOAN AGENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF
THE INTERCREDITOR AGREEMENT AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN.

INTERCOMPANY SUBORDINATION AGREEMENT

This INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of April
15, 2016, is entered into by and among the Obligors listed on the signature
pages hereof and those additional entities that hereafter become parties hereto
by joinder (collectively, jointly, and severally, the “Obligors” and each,
individually, an “Obligor”), in favor of WILMINGTON SAVINGS FUND SOCIETY, FSB,
in its capacity as administrative agent for each member of the Lender Group (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), in light of the following:

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among Nuverra Environmental Solutions, Inc., a
Delaware corporation, as borrower (“Borrower”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and assigns, is
referred to hereinafter as a “Lender”), and Agent, the Lender Group has agreed
to make term loans to Borrower from time to time pursuant to the terms and
conditions thereof; and

WHEREAS, each Obligor has made or may make certain loans or advances from time
to time to one or more other Obligors; and

WHEREAS, in order to induce Agent and the Lender Group to enter into the Credit
Agreement and the other Loan Documents and to induce the Lender Group to make
term loans to Borrower pursuant to the Loan Documents, and in consideration
thereof, and in consideration of any loans or other financial accommodations
heretofore or hereafter extended by the below defined Lender Group to Borrowers
pursuant to the Loan Documents, each Obligor has agreed to subordinate the
indebtedness of each other Obligor owed to such Obligor to the below defined
Senior Debt upon the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
conditions, representations, and warranties set forth herein and for other good
and

 

1



--------------------------------------------------------------------------------

valuable consideration, the receipt, sufficiency, and adequacy of which are
hereby acknowledged, each Obligor and Agent hereby agree as follows:

SECTION 1. Definitions and Construction.

(a) Terms Defined in Credit Agreement. All initially capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
to them in the Credit Agreement.

(b) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Agent” has the meaning specified therefor in the preamble hereto.

“Agreement” has the meaning specified therefor in the preamble hereto.

“Borrower” has the meaning specified therefor in the recitals hereto.

“Credit Agreement” has the meaning specified therefor in the recitals hereto.

“Creditor Obligor” has the meaning specified therefor in the definition of
Subordinated Debt.

“Debtor Obligor” has the meaning specified therefor in the definition of
Subordinated Debt.

“Discharge of Senior Debt” means the repayment in full of all Senior Debt, in
each case, after or concurrently with the termination or expiration of all
commitments, if any, to make loans, advances or otherwise extend credit that
would constitute Senior Debt.

“Insolvency Event” has the meaning specified therefor in Section 3.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and among Wells Fargo Bank, National Association, as Pari Passu
Collateral Agent, Wells Fargo Bank, National Association, as Revolving Credit
Agreement Agent, and Wilmington Savings Fund Society, FSB, as Term Loan Agent,
and acknowledged by the Borrower and its Subsidiaries party thereto from time to
time, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Lender” and “Lenders” have the respective meanings specified therefor in the
recitals to this Agreement.

“Obligor” and “Obligors” have the respective meanings specified therefor in the
preamble hereto.

“Senior Debt” means all obligations (including the Obligations and the
Indebtedness evidenced by the Guaranty (as defined in the Guaranty and Security
Agreement)) and all amounts owing, due, or secured under, or in connection with,
the terms of, or evidenced

 

2



--------------------------------------------------------------------------------

by, the Credit Agreement or any other Loan Document, whether now existing or
arising hereafter, including all principal, premium, interest, fees, attorneys
fees, costs, charges, expenses, reimbursement obligations, any other indemnities
or guarantees, and all other amounts payable under or secured by any Loan
Document (including, in each case, all amounts accruing on or after the
commencement of any Insolvency Proceeding relating to any Loan Party, or that
would have accrued or become due under the terms of any Loan Document but for
the commencement of any Insolvency Proceeding with respect to any Loan Party and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency Proceeding).

“Subordinated Debt” means, with respect to each Obligor (each, a “Creditor
Obligor”), all Indebtedness, liabilities, and other obligations, whether now
existing or arising hereafter, of any other Obligor (each, a “Debtor Obligor”),
including all principal, premium, interest, fees, attorneys fees, costs,
charges, expenses, reimbursement obligations and any other amounts, in each
case, that are owing or due to the Creditor Obligor by such Debtor Obligor,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
including all fees and all other amounts payable by such Debtor Obligor to such
Creditor Obligor under or in connection with any documents or instruments
related thereto.

“Subordinated Debt Payment” means any payment or distribution by or on behalf of
any of the Obligors, directly or indirectly, of assets of any of the Obligors of
any kind or character, whether in cash, property, or securities, including on
account of the purchase, redemption, or other acquisition of Subordinated Debt,
as a result of any collection, sale, or other disposition of Collateral, or by
setoff, exchange, or in any other manner, for or on account of the Subordinated
Debt.

(c) Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Section, subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein to the
satisfaction, repayment, or payment in full of the Senior Debt (including in the
definition of “Discharge of Senior Debt”) shall mean (i) the payment or
repayment in full in immediately available funds of (A) the principal amount of,
and interest accrued with respect to, all outstanding Loans, together with the
payment of any premium applicable to the repayment of the Loans, (B) all Lender
Group Expenses that have accrued regardless of whether demand has been made
therefor, (C) all fees or charges that have accrued hereunder or under any other
Loan Document, (ii) the receipt by Agent of cash collateral in order to secure
any other contingent

 

3



--------------------------------------------------------------------------------

Senior Debt for which a claim or demand for payment has been made at such time
or in respect of matters or circumstances known to Agent or a Lender at the time
that are reasonably expected to result in any loss, cost, damage or expense
(including attorneys fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Senior Debt, (iii) the payment or repayment in full in immediately
available funds of all other Senior Debt other than unasserted contingent
indemnification obligations, and (vi) the termination of all of the Commitments
of the Lenders. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein shall be satisfied by the transmission of a Record. The captions and
headings of this Agreement are for convenience of reference only and shall not
affect the construction of this Agreement.

SECTION 2. Subordination to Payment of Senior Debt. All payments on account of
the Subordinated Debt shall be subject, subordinate, and junior, in right of
payment and exercise of remedies, to the extent and in the manner set forth
herein, to the Senior Debt.

SECTION 3. Subordination upon Any Distribution of Assets of the Obligors. In the
event of any payment or distribution of assets of any Debtor Obligor of any kind
or character, whether in cash, property, or securities, upon the dissolution,
winding up, or total or partial liquidation or reorganization, readjustment,
arrangement, or similar proceeding relating to such Debtor Obligor or its
property, whether voluntary or involuntary, or in bankruptcy, insolvency,
receivership, arrangement, or similar proceedings or upon an assignment for the
benefit of creditors, or upon any other marshaling or composition of the assets
and liabilities of such Debtor Obligor, or upon the occurrence of an Insolvency
Proceeding, or otherwise (such events, collectively, the “Insolvency Events”):
(a) the Discharge of Senior Debt must have occurred before any Subordinated Debt
Payment is made; and (b) any Subordinated Debt Payment to which any Creditor
Obligor would be entitled except for the provisions hereof, shall be paid or
delivered by the trustee in bankruptcy, receiver, assignee for the benefit of
creditors, or other liquidating lender making such payment or distribution
directly to Agent for application to the payment of the Senior Debt until the
Discharge of Senior Debt has occurred, after giving effect to any concurrent
payment or distribution or provision therefor to Agent or any member of the
Lender Group in respect of such Senior Debt.

SECTION 4. Payments on Subordinated Debt.

(a) Permitted Payments. So long as no Event of Default has occurred and is
continuing, each Debtor Obligor may make, and each Creditor Obligor shall be
entitled to accept and receive Subordinated Debt Payments expressly allowed, if
any, under the Credit Agreement.

(b) No Payment upon Senior Debt Defaults. Upon the occurrence and during the
continuance of any Event of Default, and until such Event of Default is waived
in accordance with the Credit Agreement, no Debtor Obligor shall make, and no
Creditor Obligor shall accept or receive, any Subordinated Debt Payment. For the
avoidance of doubt, once such Event of Default is cured or waived, and so long
as no other Event of Default has occurred and is continuing, any Debtor Obligor
may make and any Creditor Obligor may accept or receive any Subordinated Debt
payment, including payments scheduled for the period of time when such Event of
Default existed to the extent permitted by the Credit Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 5. Subordination of Remedies. Until the Discharge of Senior Debt has
occurred, whether or not any Insolvency Event has occurred, no Creditor Obligor
will:

(a) accelerate, make demand, or otherwise make due and payable prior to the
original due date thereof any Subordinated Debt;

(b) bring, commence, institute, prosecute, or participate in any lawsuit,
action, or proceeding, whether private, judicial, equitable, administrative, or
otherwise to enforce its rights or interests in respect of the Subordinated
Debt;

(c) exercise any rights under or with respect to guaranties of the Subordinated
Debt, if any;

(d) exercise any of its rights or remedies in connection with the Subordinated
Debt with respect to any Collateral of any Debtor Obligor;

(e) exercise any right to set-off or counterclaim in respect of any
Indebtedness, liabilities, or obligations of such Creditor Obligor to any Debtor
Obligor against any of the Subordinated Debt;

(f) in its capacity as a Creditor Obligor, contest, protest, or object to any
exercise of secured creditor remedies by Agent or any other member of the Lender
Group in connection with the Senior Debt;

(g) object to any forbearance by Agent or any other member of the Lender Group
in connection with the Senior Debt; or

(h) commence, or cause to be commenced, or join with any creditor other than
Agent or any Lender in commencing, any Insolvency Proceeding against any Debtor
Obligor.

SECTION 6. Payment over to Agent. In the event that, notwithstanding the
provisions of Sections 2, 3, 4, and 5, any Subordinated Debt Payments shall be
received in contravention of such Sections 2, 3, 4, or 5 by any Creditor Obligor
before the Discharge of Senior Debt has occurred, such Subordinated Debt
Payments shall be segregated and held in trust for the benefit of the Lender
Group and shall be forthwith paid over or delivered to Agent, in the same form
as received and with any necessary endorsements, for application to the payment
of the Senior Debt in accordance with the terms of the Loan Documents. Agent is
authorized to make any such endorsements as Agent for the Creditor Obligors.
Such authorization is coupled with an interest and is irrevocable until the
Discharge of Senior Debt.

SECTION 7. Authorization to Agent. If, while any Subordinated Debt is
outstanding and before Discharge of Senior Debt has occurred, any Insolvency
Event shall occur and be continuing with respect to any Obligor or its property:
(a) Agent hereby is irrevocably authorized and empowered (in the name of each
Obligor or otherwise), but shall have no obligation, to demand, sue for,
collect, and receive every payment or distribution in respect of the
Subordinated Debt and give acquittance therefor and to file claims and proofs of
claim and take such other action (including voting the Subordinated Debt) as it
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of Agent (or any

 

5



--------------------------------------------------------------------------------

member of the Lender Group) under any of the Loan Documents; and (b) each
Obligor shall promptly take such action as Agent may reasonably request (i) to
collect the Subordinated Debt for the account of the Lender Group and to file
appropriate claims or proofs of claim in respect of the Subordinated Debt, (ii)
to execute and deliver to Agent such powers of attorney, assignments, and other
instruments as it may reasonably request to enable it to enforce any and all
claims with respect to the Subordinated Debt, and (iii) to collect and receive
any and all Subordinated Debt Payments.

SECTION 8. Certain Agreements Of Each Obligor.

(a) No Benefits. Each Obligor understands that there may be various agreements
between the Lender Group and any other Obligor evidencing and governing the
Senior Debt, and each Obligor acknowledges and agrees that such agreements are
not intended to confer any benefits on such Obligor unless such Obligor is also
a party thereto (in which case, the rights of such Obligor are as set forth
therein) and that Agent and the other members of the Lender Group shall have no
obligation to such Obligor or any other Person to exercise any rights, enforce
any remedies, or take any actions which may be available to them under such
agreements unless such Obligor is also a party thereto (in which case, the
rights of such Obligor are as set forth therein).

(b) No Interference. Each Obligor acknowledges that certain other Obligors have
granted to Agent for the benefit of the Lender Group security interests in
substantially all of such other Obligor’s assets, and agrees not to interfere
with or in any manner oppose a disposition of any Collateral by Agent in
accordance with the applicable Loan Documents or applicable law.

(c) Reliance by Agent and the Lender Group. Each Obligor acknowledges and agrees
that Agent and each member of the Lender Group will have relied upon and will
continue to rely upon the subordination provisions provided for herein and the
other provisions hereof in entering into the Loan Documents and making or
issuing the Loans, the Letters of Credit, or other financial accommodations
thereunder.

(d) Waivers. Except as provided under the Credit Agreement or any other Loan
Document, each Obligor hereby waives any and all notice of the incurrence of the
Senior Debt or any part thereof and any right to require marshaling of assets.

(e) Obligations of Each Obligor Not Affected. Each Creditor Obligor hereby
agrees that at any time and from time to time, without notice to or the consent
of such Creditor Obligor, without incurring responsibility to such Creditor
Obligor, and without impairing or releasing the subordination provided for
herein or otherwise impairing the rights of Agent or any other member of the
Lender Group: (i) the time for any Debtor Obligor’s performance of or compliance
with any of its agreements contained in the Loan Documents may be extended or
such performance or compliance may be waived by Agent or any other member of the
Lender Group; (ii) the agreements of any Debtor Obligor with respect to the Loan
Documents may from time to time be modified by such other Debtor Obligor, Agent
or any other member of the Lender Group for the purpose of adding any
requirements thereto or changing in any manner the rights and obligations of
such Debtor Obligor, Agent or any other member of the Lender Group

 

6



--------------------------------------------------------------------------------

thereunder; (iii) the manner, place, or terms for payment by any Debtor Obligor
of Senior Debt or any portion thereof may be altered or the terms for payment
extended, or the Senior Debt of any Debtor Obligor may be renewed in whole or in
part; (iv) the maturity of the Senior Debt of any Debtor Obligor may be
accelerated in accordance with the terms of any present or future agreement by
any Debtor Obligor, Agent or any other member of the Lender Group; (v) any
Collateral may be sold, exchanged, released, or substituted and any Lien in
favor of Agent may be terminated, subordinated, or fail to be perfected or
become unperfected; (vi) any Person liable in any manner for Senior Debt may be
discharged, released, or substituted; and (vii) all other rights against the
Debtor Obligors, any other Person, or with respect to any Collateral may be
exercised (or Agent or any other member of the Lender Group may waive or refrain
from exercising such rights as provided in the Loan Documents or under
applicable law) in each case, in accordance with the applicable Loan Documents
and applicable law.

(f) Rights of Agent Not to Be Impaired. No right of Agent or any other member of
the Lender Group to enforce the subordination provided for herein or to exercise
its other rights hereunder shall at any time in any way be prejudiced or
impaired by any act or failure to act by any Obligor, Agent or any other member
of the Lender Group hereunder or under or in connection with the other Loan
Documents or by any noncompliance by the other Obligors with the terms and
provisions and covenants herein or in any other Loan Document, regardless of any
knowledge thereof Agent or any other member of the Lender Group may have or
otherwise be charged with.

(g) Financial Condition of the Obligors. No Obligor shall have any right to
require Agent to obtain or disclose any information with respect to: (i) the
financial condition or character of any other Obligor or the ability of any
other Obligor to pay and perform any or all of Senior Debt; (ii) the Senior
Debt; (iii) the Collateral or other security for any or all of the Senior Debt;
(iv) the existence or nonexistence of any guarantees of, or any other
subordination agreements with respect to, all or any part of the Senior Debt;
(v) any action or inaction on the part of Agent or any other Person; or (vi) any
other matter, fact, or occurrence whatsoever.

(h) Acquisition of Liens or Guaranties. Except as expressly permitted by the
Credit Agreement, no Creditor Obligor shall (i) acquire any Lien on any asset of
any Debtor Obligor or (ii) accept any guaranties from any other Obligor or from
any other Subsidiary of any Loan Party for the Subordinated Debt.

SECTION 9. Subrogation. With respect to any payments or distribution in cash,
property, or other assets that any Creditor Obligor pays over to Agent (for the
benefit of the Lender Group) under the terms of this Agreement, each Creditor
Obligor shall be subrogated to the rights of Agent and the other members of the
Lender Group; provided, however, that each Creditor Obligor agrees not to assert
or enforce any such rights of subrogation it may acquire as a result of any such
payment or distribution hereunder until the Discharge of Senior Debt has
occurred; provided further, however, that no Creditor Obligor shall exercise or
enforce any such rights against any Debtor Obligor (including after the
Discharge of Senior Debt) if all or any portion of the Senior Debt shall have
been satisfied in connection with an exercise of remedies by Agent in respect of
the Equity Interests of such Debtor Obligor whether pursuant to the Guaranty and
Security Agreement or otherwise.

 

7



--------------------------------------------------------------------------------

SECTION 10. Continuing Agreement; Reinstatement.

(a) Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon each Obligor
until the Discharge of Senior Debt has occurred. The subordinations, agreements,
and priorities set forth herein shall remain in full force and effect regardless
of whether any party hereto in the future seeks to rescind, amend, terminate, or
reform, by litigation or otherwise, its respective agreements with the other
Obligor. This Agreement shall be applicable both before and after the
commencement of any Insolvency Proceeding and all converted or succeeding cases
in respect thereof. The relative rights of parties hereto in or to any
distributions from or in respect of any Collateral or proceeds of Collateral,
shall continue after the commencement of any Insolvency Proceeding. Accordingly,
the provisions of this Agreement are intended to be and shall be enforceable as
a subordination agreement within the meaning of Section 510 of the Bankruptcy
Code.

(b) Reinstatement. This Agreement shall continue to be effective or shall be
reinstated (and the amount of Senior Debt shall be reinstated), as the case may
be, if, for any reason, any payment of the Senior Debt shall be rescinded or
must otherwise be restored by Agent or any other member of the Lender Group to
any Loan Party, whether as a result of an Insolvency Event or otherwise.

SECTION 11. Transfer of Subordinated Debt. No Obligor may assign or transfer its
rights and obligations in respect of the Subordinated Debt without the prior
written consent of Agent, and any such transferee or assignee, as a condition to
acquiring an interest in the Subordinated Debt shall agree to be bound hereby,
in form reasonably satisfactory to Agent.

SECTION 12. Obligations of the Obligors Not Affected. The provisions of this
Agreement are intended solely for the purpose of defining the relative rights of
each Creditor Obligor against each Debtor Obligor, on the one hand, and of Agent
and the other members of the Lender Group against each Creditor Obligor, on the
other hand. Nothing contained in this Agreement shall (i) impair, as between
each Creditor Obligor and any Debtor Obligor, the obligation of the Debtor
Obligor to pay its respective obligations with respect to the Subordinated Debt
as and when the same shall become due and payable, or (ii) otherwise affect the
relative rights of any Creditor Obligor against any Debtor Obligor, on the one
hand, and of the creditors (other than Agent or the other members of the Lender
Group) of the Debtor Obligors against the Debtor Obligors, on the other hand.

SECTION 13. Endorsement of Obligor Documents; Further Assurances And Additional
Acts.

(a) Endorsement of Obligor Documents. Upon the written request of Agent, all
documents and instruments evidencing any of the Subordinated Debt, if any, shall
be endorsed with a legend noting that such documents and instruments are subject
to this Agreement, and each Obligor shall promptly deliver to Agent evidence of
the same.

(b) Further Assurances and Additional Acts. Each Obligor shall execute,
acknowledge, deliver, file, notarize, and register at its own expense all such
further agreements, instruments, certificates, financing statements, documents,
and assurances, and perform such acts

 

8



--------------------------------------------------------------------------------

as Agent reasonably shall deem necessary or appropriate to effectuate the
purposes of this Agreement, and promptly provide Agent with evidence of the
foregoing reasonably satisfactory in form and substance to Agent.

SECTION 14. Notices. All notices and other communications provided for hereunder
shall be given in the form and manner provided in the Credit Agreement, and, if
to Agent, shall be mailed, sent, or delivered to Agent at its address as
specified in the Credit Agreement and, if to any Obligor, shall be mailed, sent
or delivered in care of Borrower in accordance with the notice provisions set
forth in Credit Agreement or, as to any party, at such other address as shall be
designated by such party in a written notice to the other party in writing.

SECTION 15. No Waiver; Cumulative Remedies. No failure on the part of Agent or
any other member of the Lender Group to exercise, and no delay in exercising,
any right, remedy, power, or privilege hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power, or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power, or
privilege. The rights and remedies under this Agreement are cumulative and not
exclusive of any rights, remedies, powers, and privileges that may otherwise be
available to Agent or the other members of the Lender Group.

SECTION 16. Costs and Expenses. The Obligors, jointly and severally, agree to
pay to Agent promptly after demand therefor all Lender Group Expenses in
connection with this Agreement, including in connection with the negotiation,
preparation, execution, delivery, and administration of this Agreement, or any
amendments, modifications, or waivers of the terms hereof, or the enforcement or
attempted enforcement of, or preservation of rights or interests under, this
Agreement, including any losses incurred by Agent as a result of any failure by
any Obligor to perform or observe its obligations contained in this Agreement.

SECTION 17. Survival. All covenants, agreements, representations and warranties
made in this Agreement shall, except to the extent otherwise provided herein,
survive the execution and delivery of this Agreement, and shall continue in full
force and effect until the Discharge of Senior Debt has occurred. The foregoing
to the contrary notwithstanding, the obligations of each Obligor under Section 9
and Section 16 shall survive the Discharge of Senior Debt.

SECTION 18. Benefits of Agreement. This Agreement is entered into for the sole
protection and benefit of the Obligors, the Agent and the other members of the
Lender Group and their respective successors and assigns, and no other Person
shall be a direct or indirect beneficiary of, or shall have any direct or
indirect cause of action or claim in connection with, this Agreement.

SECTION 19. Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by each Obligor, Agent and the other members of
the Lender Group and their respective successors and assigns.

SECTION 20. Governing Law; Venue; Jury Trial Waiver; Judicial Reference
Provision. THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING

 

9



--------------------------------------------------------------------------------

CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.

SECTION 21. Entire Agreement; Amendments and Waivers; Conflicts.

(a) Entire Agreement. This Agreement, together with the other Loan Documents,
constitutes the entire agreement of each of the Obligors and the Lender Group
with respect to the matters set forth herein and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

(b) Amendments and Waivers. No amendment to or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by each of the Obligors and Agent; and no waiver of any provision of
this Agreement, or consent to any departure by any Obligor from any provision
hereof, shall in any event be effective unless the same shall be in writing and
signed by Agent. Any such amendment, waiver, or consent shall be effective only
in the specific instance and for the specific purpose for which given.

(c) Conflicts with Subordinated Debt Documents. In case of any conflict or
inconsistency between any terms of this Agreement, on the one hand, and any
documents or instruments in respect of the Subordinated Debt, on the other hand,
then the terms of this Agreement shall control.

(d) Conflicts with Credit Agreement. In case of any conflict or inconsistency
between any terms of this Agreement, on the one hand, and any of the terms and
provisions of the Credit Agreement, on the other hand, then the terms and
provisions of the Credit Agreement shall control.

(e) Conflicts with Intercreditor Agreement. Notwithstanding any provision
contained herein, (i) this Agreement and the rights, remedies, duties and
obligations provided for herein are subject to the Intercreditor Agreement and
(ii) in the event of a conflict between any provision in this Agreement and a
provision in the Intercreditor Agreement, the provisions of the Intercreditor
Agreement shall control.

SECTION 22. Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

SECTION 23. Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against any member of the Lender Group, or
any Obligor, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

SECTION 24. Counterparts; Telefacsimile or Other Electronic Delivery. This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same agreement. Delivery of

 

10



--------------------------------------------------------------------------------

an executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

SECTION 25. New Subsidiaries. Each Obligor shall cause any Subsidiary (whether
by acquisition or formation) of any Loan Party that is required pursuant to
Section 5.11 of the Credit Agreement to execute a joinder to the Guaranty and
Security Agreement or the Credit Agreement, within 10 Business Days of such
acquisition or formation, as the case may be, to execute and deliver to Agent a
joinder to this Agreement in a form reasonably satisfactory to Agent. Upon the
execution and delivery of such a joinder by such Subsidiary, such Subsidiary
shall become an Obligor hereunder with the same force and effect as if
originally named as an Obligor herein. The execution and delivery of any
agreement or instrument adding an additional Obligor as a party to this
Agreement shall not require the consent of any other Obligor hereunder. The
rights and obligations of each Obligor hereunder shall remain in full force and
effect notwithstanding the addition of any new Obligor hereunder as though such
new Obligor had originally been named an Obligor hereunder on the date of this
Agreement.

[Signature pages follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Agreement as of the date first written above.

 

OBLIGORS:      

NUVERRA ENVIRONMENTAL SOLUTIONS,

INC.

      By:  

/s/ Mark D. Johnsrud

      Name:   Mark D. Johnsrud       Title:   Chairman and Chief Executive
Officer       1960 WELL SERVICES, LLC       BADLANDS LEASING, LLC       BADLANDS
POWER FUELS, LLC (DE)       BADLANDS POWER FUELS, LLC (ND)       HECKMANN WATER
RESOURCES CORPORATION       HECKMANN WATER RESOURCES (CVR), INC.       HECKMANN
WOODS CROSS, LLC       HEK WATER SOLUTIONS, LLC       IDEAL OILFIELD DISPOSAL,
LLC       LANDTECH ENTERPRISES, L.L.C.       NES WATER SOLUTIONS, LLC      
NUVERRA TOTAL SOLUTIONS, LLC       By:  

/s/ Mark D. Johnsrud

      Name:   Mark D. Johnsrud       Title:   President       APPALACHIAN WATER
SERVICES, LLC       By:   HEK Water Solutions, LLC, its managing member      
By:  

/s/ Mark D. Johnsrud

      Name:   Mark D. Johnsrud       Title:   President

[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]



--------------------------------------------------------------------------------

AGENT:       WILMINGTON SAVINGS FUND SOCIETY, FSB       By:  

/s/ Geoffrey J. Lewis

      Name:   Geoffrey J. Lewis       Title:   Vice President

[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT – TERM LOAN]